PER CURIAM.
A juvenile court found appellant guilty of battery on a law enforcement officer and of resisting an officer with violence. The Department of Juvenile Justice filed a predisposition report recommending that appellant be placed on community control. The trial court rejected the Department’s recommendation and, without receiving a further recommendation as to a restrictiveness level, imposed a moderate risk (level 6) commitment. We reverse and remand because section 39.052(4)(e)2., Florida Statutes, unequivocally requires the court to receive and consider a recommendation from the Department as to restrictiveness level before ordering a commitment.
MINER, ALLEN and MICKLE, JJ., concur.